 

 

 

Hl USDC SDNY

a De« CU Mpa
THE MiRviIS LAW FIRM, P.G.)., |

Se ae

     

 

 

 

April 307 3037

Via ECF

Honorable George B. Daniels
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

SO ORDERED:

 

Re: United States v. Mishel Levinski
18 — CR — 509 — 12(GBD)

Honorable Judge Daniels:

On behalf of Mr. Mishel Levinski, I write to respectfully request an additional
modification of Mr. Levinski’s bail conditions. Mr. Levinski respectfully requests
permission to travel to the following tournaments on the date listed for the
tournament below.

1. 2021 Butterfly Sandhills Open
Fayetteville, North Carolina
MAY 07 - 09, 2021

2. $5000 Barbara Wurster Memorial Open
Akron, Ohio
MAY 14 - 15, 2021

3. 2021 National Team & 2021 Pan Am Junior Games Team Trials
Fort Worth, Texas
MAY 21 - 26, 2021

28 DOOLEY STREET, SRD FLOUR, BROOKLYN, NY 11235
PHONE: 718.934.4141- Fax: 718.228.8408
MIRVIS.-TONY@GMAIL.COM

 

 

 
 

  

eee

    

THE MiIRVIS LAW FIRM, F.C.

 

The last tournament in Texas is a qualification match for the world
championship which will be held in the United States this year. The top 8 make it
and Mr. Levinski is currently ranked #5.

The Government has previously notified the undersigned that they would not
consent to any future travel requests. Prior to the submission of this Application, I
sent an Email to the Government requesting their position and have not received a
response. Mr. Levinski’s Pretrial Services Officer does not object.

If permission is granted, Mr. Levinski would provide his itinerary to Pretrial
services as soon as practicable.

We thank the Court in advance for its attention and consideration of this
Application.

Respectfully Submitted,

/s/ Tony Mirvis
By: Tony Mirvis, Esq.

 

cc: AUSA Hellman (Via ECF)

28 DOOLEY STREET, 3RD FLOOR, BROGKLYN, NY 11235
PHONE: 718.934.4141> Fax: 718.228.8408
MIRVIS.-TONY@GMAIL.COM

 
